1
2
3
                                                                    JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                   Case No. 5:17-cv-01453-KES
11   NAOMI A.,
12                Plaintiff,
                                                           JUDGMENT
13       v.
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,1
15
                  Defendant.
16
17         IT IS HEREBY ADJUDGED that, for the reasons set forth in the
18   Memorandum Opinion and Order, the decision of the Commissioner of the Social
19   Security Administration is reversed and this matter is remanded for further
20   proceedings consistent with the Opinion.
21
22   DATED: October 18, 2018
23                                         ____________________________________
                                           KAREN E. SCOTT
24
                                           United States Magistrate Judge
25
26         1
            As of November 17, 2017, Ms. Berryhill’s new title is “Deputy
27   Commissioner for Operations performing the duties and functions not reserved to the
     Commissioner of Social Security.”
28
